EXHIBIT 10.8
FORM OF CONTINUATION OF EMPLOYMENT AGREEMENT
     AGREEMENT between Flowers Foods, Inc., a Georgia corporation (the
“Company”), and                      (the “Employee”), dated as of the       day
of                           .
     WHEREAS, the Company, on behalf of itself and its shareholders, wishes to
continue to attract and retain well-qualified executive and key personnel who
are an integral part of the management of the Company or of one or more of its
Subsidiaries, such as Employee, and to assure itself of continuity of management
in the event of any prospective or actual Change in Control (as defined in
Appendix I of this Agreement) of the Company; and
     WHEREAS, the Company wishes to provide the Employee with appropriate
protection with respect to the Employee’s continued employment in the event of a
prospective or actual Change in Control, in exchange for the Employee agreeing
to continue to serve as an executive employee of the Company or a Subsidiary in
the event of a prospective or actual Change in Control; and
     WHEREAS, the Employee agrees to continue to serve as an executive employee
of the Company or a Subsidiary in the event of a prospective or actual Change in
Control as consideration for the employment rights set forth herein;
     NOW, THEREFORE, in consideration of the foregoing premises and of the
mutual covenants and conditions set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Employee hereby agree as follows:
     1. Operation of Agreement.
     (a) The “Effective Date” shall be                     .
     (b) Certain capitalized terms shall have the meaning indicated in
Appendix I, which may be amended by the Company as provided in Section 15(g)
below. In addition, the term “Employer” shall mean either the Company or a
Subsidiary, as applicable, which is the direct employer of the Employee.
     2. Coverage Period. The “Coverage Period” is the period commencing on the
Effective Date and ending on the [                    ] anniversary of such
date; provided, however, that commencing on the date one year after the
Effective Date (the “Renewal Date”), and on each anniversary of the Renewal
Date, the Coverage Period shall be automatically extended so as to terminate
[                    ] years from such Renewal Date or Renewal Date anniversary,
as the case may be, unless at least 60 days prior to the Renewal Date or Renewal
Date anniversary, as the case may be, either party shall give the other party
written notice that the Coverage Period shall not be so extended.
Notwithstanding the foregoing, in the event a Change in Control (as defined in
Appendix I) occurs during the Coverage Period, the Coverage period shall be
automatically extended to terminate on the [                    ] anniversary of
the Change in Control.
     3. Employment Period. Subject to the provisions of Sections 6 and 7 of this
Agreement, and provided (i) that the Employee is still employed by the Employer
immediately preceding the occurrence of a Change in Control, and (ii) that this
Agreement is in effect as provided in Section 1 above, the Employer hereby
agrees to continue the Employee in its employ, and the Employee hereby agrees to
remain in the employ of the Employer for the period commencing on the effective
date of such Change in Control (the “Commencement Date”) and ending on the
[                    ] anniversary of the Commencement Date or if earlier, the
Employee’s attainment of age sixty-five (65) (the “Employment Period”). The
Employee also agrees to remain in the employ of the Employer in the event of any
anticipated Change in Control, so long as this Agreement is in effect as
provided in Section 2.
     4. Position and Duties.
     (a) During the Employment Period, the Employee’s position (including
status, offices, titles and reporting requirements, authority, duties and
responsibilities) shall be at least commensurate in all material respects with
those held, exercised and assigned at any time during the 90-day period
immediately preceding the Commencement Date, and the Employee’s principle place
of business shall be located within a 50 mile radius of the location of said
principle place of business immediately preceding the Commencement Date.

 



--------------------------------------------------------------------------------



 



     (b) Excluding periods of vacation and sick leave to which the Employee is
entitled, the Employee agrees during the Employment Period to devote
substantially all of his attention and time during normal business hours to the
business and affairs of the Employer and, to the extent necessary to discharge
the responsibilities assigned to the Employee hereunder, to use reasonable best
efforts to perform faithfully and efficiently such responsibilities. The
Employee may (i) serve on corporate, civic or charitable boards or committees,
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (iii) manage personal investments, so long as such activities
do not interfere with the performance of the Employee’s responsibilities to the
Employer. It is expressly understood and agreed that to the extent that any such
activities have been conducted by the Employee prior to the Commencement Date,
such prior conduct of activities, and any subsequent conduct of activities
similar in nature and scope, shall not thereafter be deemed to interfere with
the performance of the Employee’s responsibilities to the Employer.
          5. Compensation. The following provisions apply during such time as
the Employee is employed during the Employment Period:
     (a) Base Salary. During the Employment Period, the Employee shall receive a
base salary as increased hereunder from time to time (“Base Salary”) at a rate
at least equal to the salary rate paid to the Employee by the Employer, together
with any of its Affiliates, immediately prior to the Commencement Date. The Base
Salary shall be reviewed periodically and may be increased (but not decreased)
in the course of each such review to reflect increases in the cost of living and
such other increases as shall be consistent with increases in base salary
awarded in the ordinary course of business to other key executives. Under no
circumstances shall any increase in the Base Salary (i) limit or reduce any
other obligation to the Employee under this Agreement, or (ii) be later reduced
or eliminated, once effective.
     (b) Annual Bonus and Long-term Incentive Compensation.

  (i)   In addition to the Base Salary, the Employee shall be paid, for each
fiscal year ending during the Employment Period, an annual bonus (an “Annual
Bonus”) pursuant to the Company’s Annual Executive Bonus Plan, or a comparable
successor plan, in cash, the amount of which Annual Bonus shall be based on
substantially the same performance criteria and goals as were in effect in
connection with the Bonus Plan or a comparable successor plan to said Bonus Plan
immediately prior to the Commencement Date. In no event, however, shall the
Employee’s Annual Bonus be reduced to a level which is less than the average
bonus paid by the Employer with respect to the Employee under the Bonus Plan (or
a comparable successor plan to the Bonus Plan) for the [                    ]
fiscal years of the Employer (or shorter actual period) in which were paid the
highest bonuses during the five said years immediately preceding the
Commencement Date. In the event that the period for the first annual bonus under
said plan has not expired by the date of the Change in Control, the Employee
shall be deemed to have received the target bonus for said period. Each such
Annual Bonus shall be payable within three months after the end of the fiscal
year for which the Annual Bonus is awarded, unless the Employee shall otherwise
timely elect to defer the receipt of such Annual Bonus under any deferred
compensation plan of the Employer then in effect.     (ii)   For each fiscal
year during the Employment Period, the Employee shall also receive any long-term
incentive compensation to which he is entitled pursuant to the terms of
stock-based awards granted under the Company’s Equity and Performance Incentive
Plan (“Long-Term Incentive Compensation”), and shall furthermore continue to
receive grants of said types of awards (other than an extraordinary award)
consistent with the prior practices of the Company as determined in the two
fiscal years of the Company ending immediately prior to the Change in Control
(or shorter actual period).

     (c) Incentive Savings and Retirement Plans. In addition to the Base Salary
and Annual Bonus and Long-term Incentive Compensation payable as herein above
provided, the Employee shall be entitled to participate, during the Employment
Period, in all incentive, savings and retirement plans and programs applicable
to other key executives of the Employer in comparable positions, but in no event
shall such plans and programs, in the aggregate, provide the Employee with
compensation, benefits and reward opportunities less favorable than those
provided by the Employer under such plans

2



--------------------------------------------------------------------------------



 



and programs as in effect with respect to the Employee at any time during the
90-day period immediately preceding the Commencement Date.
     (d) Welfare Benefit Plans. During the Employment Period, the Employee
and/or the Employee’s dependents as the case may be, shall be eligible to
participate in and shall receive all benefits under each welfare benefit plan of
the Employer, including, without limitation, all medical, dental, disability,
group life and accidental death insurance plans and programs of the Employer, as
in effect with respect to the Employee and his dependents at any time during the
90-day period immediately preceding the Commencement Date or, if more favorable
to the Employee, as in effect at any time thereafter with respect to other key
executives of the Employer in comparable positions.
     (e) Expenses. During the Employment Period, the Employee shall be entitled
to receive prompt reimbursement for all reasonable business-related expenses
incurred by the Employee in accordance with the policies and procedures of the
Employer as in effect with respect to the Employee at any time during the 90-day
period immediately preceding the Commencement Date or, if more favorable to the
Employee, as in effect at any time thereafter with respect to other key
executives of the Employer in comparable positions. All reimbursements under
this subsection 5(e) shall be for expenses incurred by the Employee during the
Employee’s lifetime. All requests for reimbursement shall be submitted no later
than 90 days prior to the last day of the calendar year following the calendar
year in which the expense was incurred. In no event will the amount of expenses
reimbursed in one year affect the amount of expenses eligible for reimbursement,
or in kind benefit to be provided, in any other taxable year.
     (f) Fringe Benefits. During the Employment Period, the Employee shall be
entitled to fringe benefits and perquisites, including travel accident insurance
plans and programs, in accordance with the policies of the Employer as in effect
with respect to the Employee at any time during the 90-day period immediately
preceding the Commencement Date or, if more favorable to the Employee, as in
effect at any time thereafter with respect to other key executives of the
Employer in comparable positions.
     (g) Office and Support Staff. During the Employment Period, the Employee
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to secretarial and other assistance, at least equal to
those provided to the Employee at any time during the 90-day period immediately
preceding the Commencement Date or, if more favorable to the Employee, as
provided at any time thereafter with respect to other key executives of the
Employer in comparable positions.
     (h) Vacation. During the Employment Period, the Employee shall be entitled
to paid vacation in accordance with the policies of the Employer as in effect
with respect to the Employee at any time during the 90-day period immediately
preceding the Commencement Date or, if more favorable to the Employee, as in
effect at any time thereafter with respect to other key executives of the
Employer in comparable positions.
          6. Termination. Prior to the Commencement Date, the employment of the
Employee may be terminated at any time by the Employee or the Employer, with or
without cause of any nature, in accordance with the Employer’s usual policies
and practices, at which time this Agreement shall automatically terminate. The
following provisions relate solely to termination of the Employee’s employment
during the Employment Period:
     (a) Death or Disability.

  (i)   Subject to Section 7 below, this Agreement shall terminate automatically
upon the Employee’s death.     (ii)   Subject to Section 7 below, the Company
may terminate this Agreement after having established the Employee’s Disability
(pursuant to the definition of “Disability” set forth below), by giving to the
Employee written notice of its intention to terminate the Employee’s employment.
In such a case, the Employee’s employment with the Employer shall terminate
effective on the 90th day after receipt of such notice (the “Disability
Effective Date”), unless within 90 days after such receipt, the Employee shall
have returned to the full-time performance of the Employee’s duties. For
purposes of this Agreement, “Disability” means disability which, after the
expiration of more

3



--------------------------------------------------------------------------------



 



      than 26 weeks after its commencement, is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Employee or the Employee’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).

     (b) Cause. The Employer may terminate the Employee’s employment for
“Cause.” For purposes of this Agreement, “Cause” means (i) an act or acts of
dishonesty, moral turpitude or willful misconduct taken by the Employee and
intended to result in substantial personal enrichment of the Employee at the
expense of the Company or any Subsidiary or which have a material adverse impact
on the business or reputation of the Company or any Subsidiary of the Company,
or (ii) repeated violations by the Employee of the Employee’s obligations under
Section 4 of this Agreement which are demonstrably willful and deliberate on the
Employee’s part and which have a material adverse impact on the business or
reputation of the Company or any Subsidiary of the Company, but specifically
excluding alleged violations which are due to disability or for “Good Reason” as
defined below.
     (c) Good Reason. The Employee’s employment may be terminated by the
Employee for Good Reason. For purposes of this Agreement, “Good Reason” means:

  (i) (A)   the Assignment to the Employee of any duties inconsistent in any
material respect with the Employee’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Section 4 of this Agreement or

  (B)   any other action by the Employer which results in a material
diminishment in such position, authority, duties or responsibilities, other than
action or inaction which is remedied by the Employer within 30 days after
receipt of written notice thereof given by the Employee;

  (ii)   any failure by the Employer to comply with any of the provisions of
Section 5 of this Agreement, other than any failure which is remedied by the
Employer within 30 days after receipt of written notice thereof given by the
Employee;     (iii)   the Employer’s requiring the Employee to be based at any
office or location more than 50 miles away from that at which the Employee is
based at the Commencement Date, except for travel reasonably required consistent
with past practices, in the performance of the Employee’s responsibilities;    
(iv)   any purported termination by the Employer of the Employee’s employment
otherwise than as permitted by this Agreement; or     (v)   any failure by the
Company to comply with and satisfy Section 12(c) of this Agreement.

     (d) Notice of Termination. Any termination by the Employer for Cause or by
the Employee for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 15(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provision so indicated, and (iii) if the termination date is other than the date
of receipt of such notice, specifies the termination date (which date shall be
not more than 15 days after the giving of such notice).
     (e) Date of Termination. “Date of Termination” means the date of receipt of
the Notice of Termination or any later date as of which the termination of
employment will occur specified therein (which shall consist of a separation
from service within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”)), as the case may be. If the Employee’s employment
is terminated by the Employer in breach of this Agreement, the Date of
Termination shall be the date on which the Employer notifies the Employee of
such termination.

4



--------------------------------------------------------------------------------



 



          7. Obligations of the Company Upon Termination. The following
provisions apply only in the event the Employee is terminated during the
Employment Period. In addition, in the event that the Employee is a participant
in any other compensation arrangement sponsored by the Company, the terms of the
particular arrangement shall govern the Employee’s rights thereunder in the
event of a separation from employment. All reimbursements under this Section 7
shall be for expenses incurred by the Employee during the Employee’s lifetime.
All requests for reimbursement shall be submitted no later than 90 days prior to
the last day of the calendar year following the calendar year in which the
expense was incurred. In no event will the amount of expenses reimbursed in one
year affect the amount of expenses eligible for reimbursement, or in kind
benefit to be provided, in any other taxable year.
     (a) Death. If the Employee’s employment is terminated by reason of the
Employee’s death, this Agreement shall terminate without further obligation to
the Employee’s legal representatives under this Agreement other than those
payment amounts accrued and payable hereunder at the date of the Employee’s
death. Anything in this Agreement to the contrary notwithstanding, the
Employee’s family shall be entitled to receive benefits at least equal to those
provided by the Employer to surviving families of executives of the Employer in
the same or comparable positions under such plans, programs and policies
relating to family death benefits, if any, as in effect at any time during the
90-day period immediately preceding the Commencement Date or, if more favorable
to the Employee and/or the Employee’s family, as in effect at the time of
Employee’s death with respect to other key executives of the Employer in
comparable positions and their families.
     (b) Disability. If the Employee’s employment is terminated by reason of the
Employee’s Disability, the Employee shall be entitled after the Disability
Effective Date to receive any amounts then accrued and payable hereunder and to
receive disability and other benefits at least equal to those provided by the
Employer to disabled employees and/or their families in accordance with such
plans, programs and policies relating to disability, if any, as in effect with
respect to executives of the Employer in the same or comparable positions at any
time during the 90-day period immediately preceding the Commencement Date or, if
more favorable to the Employee and/or the Employee’s family, as in effect at the
time of the disability termination with respect to other key executives of the
Employer in comparable positions and their families.
     (c) Cause. If the Employee’s employment shall be terminated for Cause, the
Employer shall pay the Employee his full Base Salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given and
shall provide the Employee, through the Date of Termination, such welfare
benefits, fringe benefits, and other perquisites as were provided to the
Employee immediately prior to delivery to Employee of the Notice of Termination.
Subject to Section 8 below, the Company shall have no further obligation to the
Employee under this Agreement.
     (d) Good Reason; Other Than for Cause or Disability. If the Employer shall
terminate the Employee’s employment with the Employer other than for Cause or
Disability, or the employment of the Employee with the Employer shall be
terminated by the Employee for Good Reason,

  (i)   the Employer shall pay to the Employee in a lump sum in cash within
30 days after the Date of Termination (except that if the Employee is a
“Specified Employee” as said term is defined in Section 409A of the Code, said
payment shall not be made prior to the date which is six (6) months after his or
her Date of Termination, or if earlier, the Employee’s death) the aggregate of
the following amounts:

  (A)   if not theretofore paid, the Employee’s Base salary through the Date of
Termination at the rate in effect on the Date of Termination or, if higher, at
the rate in effect immediately prior to the Commencement Date; and     (B)   the
sum of (x) (i) [                    ] times the Employee’s annual Base Salary at
the rate in effect at the time Notice of Termination was given or, if higher,
the rate in effect immediately prior to the Commencement Date less (ii) the
amount of Base Salary already paid to the Employee during the Employment Period
and (y) a bonus equivalent equal to the Base Salary as of the time determined in
(x) above multiplied by the Target Bonus Percentage most recently applied to him
for said purpose with respect to any calendar year during the Employment Period
for which the Employee has not already earned a bonus; provided, however, that
the amount paid shall represent a period no longer than the period between

5



--------------------------------------------------------------------------------



 



      the Date of Termination and the Employee’s attainment of age sixty-five
(65) and shall be prorated on a monthly basis, if necessary;

  (ii)   the Employer shall, promptly upon submission by the Employee of
supporting documentation, pay or reimburse to the Employee any business-related
costs and expenses paid or incurred by the Employee on or before the Date of
Termination or within 30 days after the Date of Termination which would have
been payable under Section 5(e) if the Employee’s employment had not terminated;
    (iii)   for the Unexpired Term, the Employer shall either continue benefits
(or equivalent coverage) (other than disability benefits) to the Employee and/or
the Employee’s family or reimburse Employee for the cost of obtaining coverage
for Employee and/or the Employee’s family at least equal to those which would
have been provided to them in accordance with the plans, programs and policies
described in Section 5(d) of this Agreement if the Employee’s employment had not
been terminated, if and as in effect at any time during the 90-day period
immediately preceding the Commencement Date or, if more favorable to the
Employee, as in effect from time to time during the Unexpired Term with respect
to other key executives of the Employer in comparable positions and their
families;     (iv)   for the Unexpired Term, the Employer shall reimburse
Employee for the cost of obtaining coverage for Employee and/or the Employee’s
family at least equal to those which would have been provided to them in
accordance with the plans, programs and policies described in Section 5(f) of
this Agreement if the Employee’s employment had not been terminated, if and as
in effect at any time during the 90-day period immediately preceding the
Commencement Date or, if more favorable to the Employee, as in effect from time
to time during the Unexpired Term with respect to other key executives of the
Employer in comparable positions and their families. The Employer shall pay to
or reimburse the Employee for such amounts (x) for the first six (6) months of
the Unexpired Term, in a lump sum in cash within 30 days after the date which is
six (6) months after the Employee’s Date of Termination, or if earlier, the
Employee’s death and (y) for the last six (6) months of the Unexpired Term, on a
monthly basis; and     (v)   upon request by the Employee at any time subsequent
to his Date of Termination but within the Unexpired Term, the Employer shall pay
any reasonable expenses incurred by the Employee in relocating Employee and his
dependents to any chosen location within the 48 contiguous United States which
is more than 50 miles from the Employee’s residence on the Date of Termination,
except to the extent (if any) that the expenses of such relocation have been or
will be reimbursed by a new employer of Employee. Relocation expenses which
shall be reimbursed pursuant to this paragraph include (1) all closing costs and
brokerage or commission fees incurred by the Employee in connection with the
sale of his home, and (2) all costs of moving household goods and personal
effects to the new location (including costs of packing and unpacking, and
insurance for up to $100,000 coverage). Additionally, the Employer shall pay the
Employee such additional amount as is necessary in order to compensate the
Employee for any taxes which become payable with respect to the expenses
reimbursed as described in this subparagraph (v), so that the covered relocation
expenses are fully reimbursed on an after-tax basis. The Employer shall pay to
or reimburse the Employee for such relocation expenses in a lump sum in cash
within 30 days after the receipt by Employer of the request (except that if the
Employee is a “Specified Employee” as said term is defined in Section 409A of
Code, said payment shall not be made prior to the date which is six (6) months
after his or her Date of Termination, or if earlier, the Employee’s death).

          8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Employee’s continuing or future participation in any benefit,
bonus, incentive or other plan or program provided by the Employer for which the
Employee may qualify, nor shall anything herein limit or otherwise affect such
rights as the Employee may have under any other agreements with the Company or
any of its Subsidiaries. Amounts which are vested benefits or which the Employee
is otherwise entitled to receive under any plan or program of the Company or any
of its Subsidiaries at or subsequent to the date of Termination shall be in
accordance with such plan or program.

6



--------------------------------------------------------------------------------



 



          9. Full Settlement. The Company’s or Employer’s obligation to make the
payment provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances including, without
limitation, any set-off, counterclaim, recoupment, defense (except as provided
in this Agreement) or other right which the Company or Employer may have against
the Employee or others. In no event shall the Employee be obligated to seek
other employment by way of mitigation of the amounts payable to the Employee
under any of the provisions of this Agreement, nor shall re-employment of the
Employee elsewhere in any way affect or offset the amounts payable pursuant to
this Agreement, except as provided in Section 11 (b) below.
          The Company agrees to pay, to the full extent permitted by law, all
legal fees and expenses which the Employee may incur as a result of any contest,
in which the Employee is successful in whole or in part, by the Company or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof, plus in each case
interest on the total unpaid amount determined to be payable under this
Agreement, payable at rates of interest equal to the Company’s borrowing rate
under its senior bank credit facility (or its equivalent), as determined by the
Compensation Committee acting in good faith, on the first business day in each
such quarter which rate shall be expressed as a daily interest rate.
          10. Tax Gross-Up for Payments by the Company.
     (a) If a Change in Control of the Company occurs, and any payment or
benefit provided by the Company or any of its Subsidiaries to or for the benefit
of the Employee, whether paid or payable or provided or to be provided pursuant
to the terms of this Agreement or otherwise pursuant to or by reason of any
other agreement, policy, plan, program or arrangement, including without
limitation any stock option, performance share, performance unit, stock
appreciation right, restricted stock award, executive incentive award, or
similar right, or the lapse or termination of any restriction on, or the vesting
or exercisability of, any of the foregoing (a “Payment”), would be subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) (or any successor provision) by reason of being considered
“contingent on a change in ownership or control” of the Company, within the
meaning of Section 280G of the Code (or any successor provision) or to any
similar excise or penalty tax imposed by state or local law, or any interest or
penalties with respect to that tax (that tax or those taxes, together with any
interest and penalties, may be referred to as the “Excise Tax”), then (i) if the
payment or payments to be made pursuant to this Agreement are less than 310% of
the “base amount” (as defined in Section 280G of the Code), then such payment or
payments shall be reduced to equal 299% of the base amount, and (ii) if the
payment or payments to be made pursuant to this Agreement equal 310% or more of
the base amount, and if the Employee complies with the requirements of the
policy contained in this Section 10, the Employee will be entitled to receive an
additional payment or payments (collectively, a “Gross-Up Payment”). The
Gross-Up Payment will be in an amount such that, after payment by the Employee
of all taxes (including any interest or penalties imposed with respect to those
taxes), including any Excise Tax imposed upon the Gross-Up Payment, the Employee
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment.
     (b) Subject to the provisions of subparagraph (f) below, all determinations
required to be made under this policy, including whether an Excise Tax is
payable by the Employee and the amount of that Excise Tax and whether a Gross-Up
Payment is required to be paid by the Company to the Employee and the amount of
that Gross-Up Payment, if any, will be made by a nationally recognized
accounting firm (the “Accounting Firm”) selected by the Employee in his sole
discretion. The Employee will direct the Accounting Firm to submit its
determination and detailed supporting calculations to both the Company and the
Employee within thirty (30) calendar days after the Employee’s receipt of the
first Payment upon or following the Change in Control, and any other time or
times as may be requested by the Company or the Employee. If the Accounting Firm
determines that any Excise Tax is payable by the Employee, the Company will pay
the required Gross-Up Payment to the Employee within five (5) business days
after receipt of the determination and calculations with respect to any Payment
to the Employee; provided, however, that this and all other payments under this
Section 10 are subject to any requirement for a delay in said payment(s)
pursuant to Section 409A of the Code. If the Accounting Firm determines that no
Excise Tax is payable by the Employee, it will, at the same time as it makes
that determination, furnish the Company and the Employee an opinion that the
Employee has substantial authority not to report any Excise Tax on his federal,
state or local income or other tax return. As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision) and the
possibility of similar uncertainty regarding applicable state or local tax law
at the time of any determination by the Accounting Firm, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (an “Underpayment”), consistent with the calculations required to be made
under this policy. If the Company exhausts or fails to pursue its remedies
pursuant to subparagraph (f) and the Employee subsequently is required to make a
payment of any Excise Tax, the Employee will direct the Accounting Firm to
determine the amount of the Underpayment that has occurred and to submit its
determination and detailed supporting calculations to both the

7



--------------------------------------------------------------------------------



 



Company and the Employee as promptly as possible. Any such Underpayment will be
promptly paid by the Company to, or for the benefit of, the Employee within five
(5) business days after receipt of the determination and calculations.
     (c) The Company and the Employee will each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or the Employee, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by subparagraph (b). Any determination by the Accounting Firm as to
the amount of the Gross-Up Payment will be binding upon the Company and the
Employee.
     (d) The federal, state and local income or other tax returns filed by the
Employee will be prepared and filed on a consistent basis with the determination
of the Accounting Firm with respect to the Excise Tax payable by the Employee.
The Employee will make proper payment of the amount of any Excise Payment, and
at the request of the Company, provide to the Company true and correct copies
(with any amendments) of his federal income tax return as filed with the
Internal Revenue Service and corresponding state and local tax returns, if
relevant, as filed with the applicable taxing authority, and those other
documents reasonably requested by the Company, evidencing that payment. If prior
to the filing of the Employee’s federal income tax return, or corresponding
state or local tax return, if relevant, the Accounting firm determines that the
amount of the Gross-Up Payment should be reduced, the Employee shall within five
(5) business days pay to the Company the amount of that reduction.
     (e) The reasonable fees and expenses of the Accounting Firm for its
services in connection with the determinations and calculations contemplated by
subparagraph (b) will be borne by the Company to the extent they are reasonable
by industry standards. If those fees and expenses are initially paid by the
Employee, the Company will reimburse the Employee the full amount of those fees
and expenses within five (5) business days after receipt from the Employee of a
statement for them and reasonable evidence of his payment of them.
     (f) The Employee will notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. That
notification will be given as promptly as practicable but no later than ten
(10) business days after the Employee actually receives notice of that claim and
the Employee will further apprise the Company of the nature of that claim and
the date on which that claim is requested to be paid (in each case, to the
extent known by the Employee). The Employee will not pay that claim prior to the
earlier of (i) the expiration of the thirty (30) calendar-day period following
the date on which he gives that notice to the Company and (ii) the date that any
payment of an amount with respect to that claim is due. If the Company notifies
the Employee in writing prior to the expiration of that period that it desires
to contest the claim, the Employee will:

  (i)   provide the Company with any written records or documents in his
possession relating to that claim reasonably requested by the Company;     (ii)
  take that action in connection with contesting the claim as the Company
reasonably requests in writing from time to time, including without limitation
accepting legal representation with respect to that claim by an attorney
competent in respect of the subject matter and reasonably selected by the
Company;     (iii)   cooperate with the Company in good faith in order
effectively to contest that claim; and     (iv)   permit the Company to
participate in any proceedings related to that claim; provided, however, that
the Company will bear and pay directly all costs and expenses (including
interest and penalties) incurred in connection with that contest and will
indemnify and hold harmless the Employee, on an after-tax basis, for and against
any Excise Tax or income tax, including interest and penalties with respect to
the Excise Tax, imposed as a result of that representation and payment of costs
and expenses. Without limiting the foregoing provisions of this subparagraph
(f), the Company will control all proceedings taken in connection with the
contest of any claim contemplated by this subparagraph (f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of that claim
(provided, however, that the Employee may participate in them at his own cost
and

8



--------------------------------------------------------------------------------



 



    expense) and may, at its option, either direct the Employee to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Employee will prosecute that contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company will determine; provided, however, that if the
Company directs the Employee to pay the tax claimed and sue for a refund, the
Company will advance the amount of that payment to the Employee on an
interest-free basis and will indemnify and hold harmless the Employee, on an
after-tax basis, from any Excise Tax or income or other tax, including interest
or penalties with respect to the Excise Tax, imposed with respect to that
advance; and provided further, however, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Employee
with respect to which the contested amount is claimed to be due is limited
solely to that contested amount. Furthermore, the Company’s control of any
contested claim will be limited to issues with respect to which a Gross-Up
Payment would be payable pursuant to this policy and the Employee will be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

          11. Confidential Information; Noncompetition.
     (a) The Employee shall hold in a fiduciary capacity for the benefit of the
Company any and all secret or confidential information, knowledge or data
relating to the Company or any of its Affiliates and their respective
businesses, which (i) was obtained by the Employee during the Employment Period
or during the Employee’s prior employment by the Company or any of its
Affiliates and (ii) is not public knowledge (other than by acts by the Employee
or his representatives in violation of this Agreement). After termination of the
Employee’s employment with the Company, the Employee shall not, without the
prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it, unless required by legal process.
     (b) The Employee covenants and agrees with Company, its successors and
assigns, that during the period of [                    ] years commencing on
his Date of Termination, he shall not engage directly or indirectly, or advance
or lend any money to, or make or hold any investment (other than non-controlling
ownership of securities in publicly held corporations) in or encourage
participation by any member of his family, in any business (other than a
subsidiary or affiliate of Company) which is competitive with the business or
activities conducted by the Employee on behalf of the Company, in those market
areas and in those areas of responsibility in which he has transacted business
or conducted himself on behalf of Company prior to or at the time of execution
of this Agreement. In the event that the Employee breaches this covenant, he
will forfeit any and all payments or benefits to which he is otherwise entitled
hereunder and which he has not received as of the date of commencement of such
competition.
          12. Successors.
     (a) This Agreement is personal to the Employee and without the prior
written consent of the Company the benefits accrued and payable hereunder shall
not be assignable by the Employee otherwise than by will or the laws of descent
and distribution. This Agreement shall inure to the benefit of and be
enforceable by the Employee’s legal representatives.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors.
     (c) In the event of a Change in Control of the Company, any Parent Company
or Successor (as such terms are defined in Appendix I hereof) shall, (i) in the
case of a Successor, by an agreement in form and substance reasonably
satisfactory to the Employee, expressly assume and agree to perform this
Agreement and, (ii) in the case of a Parent Company, by an agreement in form and
substance reasonably satisfactory to the Employee, guarantee and agree to cause
the performance of this Agreement, in each case, in the same manner and to the
same extent as the Company would be required to perform if no Change in Control
had taken place.
          13. Coordination of Benefits. Notwithstanding any contrary provision
of this Agreement, any amounts paid to Employee pursuant to any other plan or
agreement on the part of the Company or a Subsidiary which provides severance

9



--------------------------------------------------------------------------------



 



compensation to the Employee under the circumstances which would result in
payments under this Agreement, the Company’s Severance Policy shall reduce pro
tanto the amounts payable to Employee pursuant to this Agreement.
          14. Indemnification. During the Coverage Period, and thereafter with
respect to any act occurring within said Coverage Period, the Company agrees to
continue in force any indemnification agreements or obligations which are in
effect as of the Effective Date, and which would provide indemnification to
Employee, including any such provisions of the Company’s Articles of
Incorporation or By-laws.
          15. Miscellaneous.
     (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of Georgia, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
     (b) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

         
 
  If to the Employee:    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  If to the Company:
Flowers Foods, Inc.
1919 Flowers Circle
Thomasville, Georgia 31757    

 
  Attention:   Secretary
 
      with additional copy to the General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (d) The Company may withhold from any amounts payable under this Agreement
such federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.
     (e) This Agreement contains the entire understanding of the Company and the
Employee with respect to the subject matter hereof, and supersedes any prior
agreement between the Company and the Employee with respect to said subject
matter.
     (f) The Employee and the Company and any other Employer acknowledge that
the employment of the Employee by the Employer is “at will,” and, prior to the
Commencement Date, may be terminated by either the Employee or the Employer at
any time with or without cause of any nature.
     (g) The terms “Change in Control,” “Parent Company,” “Subsidiary,” and
“Successor” are defined in Appendix I hereto, which is incorporated by reference
herein. Said definitions may be amended unilaterally by the Company, which shall
notify the Employee in writing of any such change and provide the Employee with
a current Appendix I.
     (h) The terms of this Agreement are confidential, and not to be disclosed
by the Employee other than to Employee’s attorney, accountant, or spouse.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employee has hereunto set his hand, and the Company
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

            FLOWERS FOODS, INC.
      By:           Title:             

     
EMPLOYEE
   
 
   
 
   

11



--------------------------------------------------------------------------------



 



APPENDIX I
Definitions of Certain Terms
          1. Change in Control—means the occurrence of any one or more of the
following events, subject to the provisions of subsection (g) hereof:
     (a) The Company merges into itself, or is merged or consolidated with
another entity, and as a result of such merger or consolidation, less than 51%
of the voting power of the then-outstanding voting securities of the surviving
or resulting entity immediately after such transaction are directly or
indirectly beneficially owned in the aggregate by the former shareholders of the
Company immediately prior to such transaction;
     (b) all or substantially all the assets accounted for on the consolidated
balance sheet of the Company are sold or transferred to one or more entities or
persons, and as a result of such sale or transfer, less than 51% of the voting
power of the then-outstanding voting securities of such entity or person
immediately after such sale or transfer is directly or indirectly beneficially
held in the aggregate by the former shareholders of the Company immediately
prior to such transaction or series of transactions;
     (c) a person, within the meaning of Sections 3(a)(9) or 13(d)(3) (as in
effect on the effective date of this Agreement) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), becomes the beneficial owner (as
defined in Rule 13d-3 of the Securities and Exchange Commission pursuant to the
Exchange Act) of (1) 15% or more, but less than 35%, of the voting power of the
then-outstanding voting securities of the Company without prior approval of the
Board of Directors, or (2) 35% or more of the voting power of the
then-outstanding voting securities of the Company; provided, however, that the
foregoing does not apply to any such acquisition that is made by (i) any
subsidiary; (ii) any employee benefit plan of the Company or any subsidiary; or
(iii) any person or group of which employees of the Company or of any subsidiary
control a greater than 25% interest, unless the Compensation Committee
determines that such person or group is making a “hostile acquisition”; or
(iv) any person or group of which the Company is an affiliate;
     (d) a majority of the members of the Board of Directors are not Continuing
Directors, where a “Continuing Director” is any member of the Board of Directors
who (1) was a member of the Board of Directors on the effective date of this
Agreement or (2) was nominated for election or elected to the Board of Directors
with the affirmative vote of a majority of the Continuing Directors who were
members of the Board of Directors at the time of such nomination or election; or
     (e) the Board of Directors determines that (1) any particular actual or
proposed merger, consolidation, reorganization, sale or transfer of assets,
accumulation of shares of the Company or other transaction or event or series of
transactions or events will, or is likely to, if carried out, result in a Change
in Control falling within subsections (a), (b), (c) or (d) of this definition
and (2) it is in the best interests of the Company and its shareholders, and
will serve the intended purposes of this definition, if such actual or proposed
transaction constitutes a Change in Control.
     (f) an event described in subsections (a) through (e) above occurs with
respect to the Employer, if it is not also the Company.
     (g) Notwithstanding the foregoing provisions hereof:

  (1)   if any such merger, consolidation, reorganization, sale or transfer of
assets, or tender offer or other transaction or event or series of transactions
or events mentioned in subsection (e) of this definition shall be abandoned, or
any such accumulations of shares shall be dispersed or otherwise resolved, the
Board of Directors may, by notice to the affected parties, nullify the effect
thereof, but without prejudice to any action that may have been taken prior to
such nullification; and     (2)   unless otherwise determined in a specific case
by the Board of Directors, a “Change in Control” shall not be deemed to have
occurred for purposes of subsection (c) of this definition solely because
(i) the Company, (ii) a subsidiary or (iii) any the Company-sponsored employee
stock ownership plan or any other employee benefit plan of the Company or any
subsidiary either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D,

12



--------------------------------------------------------------------------------



 



      Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form
or report or item therein) under the Exchange Act disclosing beneficial
ownership by it of shares of the then-outstanding voting securities of the
Company, whether in excess of 20% or otherwise, or because the Company reports
that a change in control of the Company has occurred or will occur in the future
by reason of such beneficial ownership.

          2. The term “Parent Company” shall mean a corporation or corporations
of which the Company becomes a direct or indirect subsidiary, or a corporation
or corporations, or unincorporated entity or entities, which indirectly control
the Company by controlling the greatest amount of equity (by vote) of the
Company.
          3. The term “Subsidiary” shall mean a corporation or other business
entity at least 50% of whose stock (or other applicable capital interest) is
owned directly or indirectly by the Company.
          4. The term “Successor” shall mean another corporation or
unincorporated entity or group of corporations or unincorporated entities which
acquires all or substantially all of the assets.
          5. The term “Unexpired Term” shall mean the period, if any, remaining
from the Date of Termination until the first to occur of (A) the first
anniversary of the Date of Termination or (B) the end of the Employment Period.

13